DETAILED ACTION
	This action is in response to the application filed 11/23/21. Currently, claims 1-14 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 11/887,901, filed on 5/15/08.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed at least two locking structures (see claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “or horizontal arm” should be amended to recite ---or the horizontal arms---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), “the body” in line 7 should be amended to recite ---the T-shaped plastic body---.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in order to improve the clarity of the claim(s), “an intrauterine system” in line 1 should be amended to recite ---an intrauterine system (IUS)---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitations “the vertical arm of the T-shaped plastic body” and “the ultrasounds imaging of the IUS.”  There is insufficient antecedent basis for these limitations in the claim. Claims 11-13 depend on claim 10 and therefore, include the same error.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 recites “the IUS according to claim 1.” Since claim 14 itself does not include the specific structure of the IUS, the metes and bounds of the claim cannot be determined. Applicant should amend claim 14 to include the specific structure of the IUS to avoid this error.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one image enhancing structure” in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant’s specification teaches the following structure corresponding to the claimed “at least one image enhancing structure:” a) an inert metal coating on at least part of the body of the intrauterine system, b) at least one inert metal clip, pin, ring and/or sleeve fixedly positioned on the body of the intrauterine system, or c) an inert metallic loop anchored to the vertical arm of the body of the intrauterine system in place of the usual loop.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least two locking structures” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “at least two locking structures” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, claim 2 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 22, 24, 25 and 28 of copending Application No. 14/569,616 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 6 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gainutdinova et al. (US 4,807,610) in view of Hallinen et al. (US 2006/0016451).
In regards to claim 1, Gainutdinova et al. teaches in the Figure 1 and column 2, lines 21-33 an intrauterine system (“intrauterine device” taught in the abstract) comprising a vertical arm (rod 2) having an upper end (top end) and a lower end (bottom end), horizontal arms (two lateral extensions of strip 1) extending from (as shown in Figure 1) the upper end (top end) of the vertical arm (rod 2), and at least one image enhancing structure (coil 3) adapted to improve ultrasound imaging of the IUS (“intrauterine device” taught in the abstract), wherein the at least one image enhancing structure (coil 3) comprises at least one metal ring (encircling portions of coil 3; column 2, lines 21-33 teaches the coli 3 being made of silver) positioned at (Figure 1 teaches encircling portions of coil 3 being positioned at respective top and bottom ends of rod 2) the upper end (top end) or lower end (bottom end) of the vertical arm (rod 2), or at an end of one of the horizontal arms (two lateral extensions of strip 1), wherein the at least one metal ring (encircling portions of coil 3; column 2, lines 21-33 teaches the coli 3 being made of silver) is composed of silver (column 2, lines 21-33 teaches the coli 3 being made of silver), gold, titanium, tungsten, bismuth, platinum, palladium, or a combination thereof.
Gainutdinova et al. does not teach a medicated capsule mounted on the vertical arm.  
However, Hallinen et al. teaches in the abstract and Figure 2 an analogous device with a medicated capsule (capsule 8; the abstract teaches “at least one capsule (8) containing a pharmaceutical composition”) mounted on (as shown in Figure 2) the vertical arm (rod 11 and locking parts 9, 10).  
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the vertical arm taught by Gainutdinova et al. to include a medicated capsule mounted on the vertical arm as taught by Hallinen et al. because this element is known to enable release of a pharmaceutical composition when the device is in use, broadening the type(s) of therapeutic advantages that the device may provide.
In regards to claim 2, Gainutdinova et al. and Hallinen et al. teach the apparatus of claim 1. Gainutdinova et al. does not teach at least two locking structures to keep the medicated capsule in correct position during the insertion, use and removal of the IUS. 
However, Hallinen et al. teaches in the abstract, [0013], [0019] and [0081] an analogous device with at least two locking structures (locking parts 9, 10) to keep the medicated capsule (capsule 8; the abstract teaches “at least one capsule (8) containing a pharmaceutical composition”) in correct position ([0081] teaches “the capsule 8 is thus attached between the locking parts with snap joints”) during the insertion, use and removal (the locking parts 9, 10 are capable of securing to the capsule 8 (as taught in [0081]) during insertion, use and removal of the delivery system 1) of the IUS (delivery system 1).  
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the IUS of Gainutdinova et al. as modified by Hallinen et al. to include at least two locking structures to keep the medicated capsule in correct position during the insertion, use and removal of the IUS as taught by Hallinen et al. because this element is known to prevent the medicinal capsule from detaching from the IUS and ensure proper positioning of the capsule on the body during the introduction of the system into the body cavity of the patient, over the period of use of the system and during the removal of the system from the body cavity, as Hallinen et al. teaches in [0013] and [0019].  
In regards to claim 4, Gainutdinova et al. and Hallinen et al. teach the apparatus of claim 1. Gainutdinova et al. teaches in Figure 1 that the at least one metal ring (encircling portions of coil 3; column 2, lines 21-33 teaches the coli 3 being made of silver) is composed of a silver wire (column 2, lines 21-33 teaches the coli 3 being made of silver, which is a metal; Figure 1 teaches the coil 3 being structured as a thin, string-like piece of silver).
In regards to claim 6, Gainutdinova et al. and Hallinen et al. teach the apparatus of claim 1. Gainutdinova et al. teaches in Figure 1 that the at least one metal ring (encircling portions of coil 3; column 2, lines 21-33 teaches the coli 3 being made of silver) comprises a double ring that surrounds (Figure 1 teaches two encircling portions of coil 3 that surround the top end of rod 2) the upper end (top end) of the vertical arm (rod 2).
In regards to claim 8, Gainutdinova et al. and Hallinen et al. teach the apparatus of claim 1. Gainutdinova et al. teaches in column 2, lines 21-33 that the at least one metal ring (encircling portions of coil 3; column 2, lines 21-33 teaches the coli 3 being made of silver) does not comprise an active ingredient (column 2, lines 21-33 teaches the coil 3 being made of one layer “of an elastic polymer material” and layer(s) made of silver; the elastic polymer material is not taught to be active; silver is an inert, chemically inactive metal).

Claims 3 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gainutdinova et al. (US 4,807,610), in view of Hallinen et al. (US 2006/0016451) and further in view of Wildemeersch (US 6,742,520).
In regards to claim 3, Gainutdinova et al. and Hallinen et al. teach the apparatus of claim 1. Gainutdinova et al. does not teach that the medicated capsule is a hormone-elastomer capsule that regulates a release of levonorgestrel.
However, Hallinen et al. teaches in Figure 2, the abstract and [0032] an analogous device wherein the medicated capsule (capsule 8; the abstract teaches “at least one capsule (8) containing a pharmaceutical composition”) is an elastomer ([0028] teaches the capsule being “made of an elastomer”) capsule (capsule 8) that regulates a release of (by controlling the delivery rate of, as taught in [0032]) a pharmaceutical composition.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the medicated capsule of Gainutdinova et al. as modified by Hallinen et al. to be an elastomer capsule that regulates a release of a pharmaceutical composition as taught by Hallinen et al. because this element is known to enable release of a pharmaceutical composition when the device is in use, broadening the type(s) of therapeutic advantages that the device may provide.
Gainutdinova et al. and Hallinen et al. do not teach that the pharmaceutical composition is the hormone levonorgestrel.
However, Wildemeersch teaches in column 1, lines 14-20 and column 2, lines 16-20 an analogous device wherein the pharmaceutical composition is the hormone levonorgestrel.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the pharmaceutical composition of Gainutdinova et al. as modified by Hallinen et al. to be the hormone levonorgestrel as taught by Wildemeersch because this element is an active contraceptive ingredient, which will provide additional contraceptive benefits, as Wildemeersch teaches in column 2, lines 16-20.
Such a modification would result in the hormone-containing capsule being a hormone-elastomer capsule that regulates a release of levonorgestrel.
In regards to claim 9, Gainutdinova et al. and Hallinen et al. teach the apparatus of claim 1. Gainutdinova et al. and Hallinen et al. do not teach that IUS is a hormonal device, and the medicated capsule comprises the only active hormonal ingredient.
However, Wildemeersch teaches in column 1, lines 14-20 and column 2, lines 16-20 an analogous device wherein the IUS (“intrauterine device” taught in the abstract) is a hormonal device (column 2, lines 16-20 teaches that the device uses “natural progesterone and progestins,” which are hormones).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the medicated capsule of Gainutdinova et al. as modified by Hallinen et al. to include a hormone as taught by Wildemeersch because this element is an active contraceptive ingredient, which will provide additional contraceptive benefits, as Wildemeersch teaches in column 2, lines 16-20.
Such a modification would result in a device wherein the medicated capsule comprises the only active hormonal ingredient, since no other hormonal ingredient is taught by the combination of references.

Claims 5 and 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gainutdinova et al. (US 4,807,610), in view of Hallinen et al. (US 2006/0016451) and further in view of Emmett (US 3,973,560).
In regards to claim 5, Gainutdinova et al. and Hallinen et al. teach the apparatus of claim 1. Gainutdinova et al. and Hallinen et al. do not teach that the at least one metal ring is partially embedded within the vertical arm or horizontal arm.
However, Emmett teaches in Figures 3, 4, 7 and 9B and column 3, lines 24-37 an analogous device wherein the at least one metal ring (encircling portions of copper wire 35) is partially embedded within (within surface serrations 34, as shown in Figure 7) the vertical arm (body 33; shown in Figure 9B to be an elongated arm that can be positioned vertically) or horizontal arm.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the at least one metal ring of Gainutdinova et al. as modified by Hallinen et al. to be partially embedded within the vertical arm or horizontal arm as taught by Emmett because this element is known to keep the at least one metal ring in proper position, as Emmett teaches in column 3, lines 24-37.
In regards to claim 7, Gainutdinova et al. and Hallinen et al. teach the apparatus of claims 1 and 6. Gainutdinova et al. and Hallinen et al. do not teach that the double ring is partially embedded within the upper end of the vertical arm.
However, Emmett teaches in Figures 3, 4, 7 and 9B and column 3, lines 24-37 an analogous device wherein the double ring (two encircling portions of copper wire 35) is partially embedded within (within surface serrations 34, as shown in Figure 7) the upper end (top half) of the vertical arm (body 33; shown in Figure 9B to be an elongated arm that can be positioned vertically).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the double ring of Gainutdinova et al. as modified by Hallinen et al. to be partially embedded within the upper end of the vertical arm as taught by Emmett because this element is known to keep the double ring in proper position, as Emmett teaches in column 3, lines 24-37.

Claims 10-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gainutdinova et al. (US 4,807,610), in view of Hallinen et al. (US 2006/0016451), in view of Wildemeersch (US 6,742,520) and further in view of Emmett (US 3,973,560).
In regards to claim 10, Gainutdinova et al. teaches in Figure 1 and the abstract an IUS (“intrauterine device” taught in the abstract) comprising a T-shaped plastic body (strip 1, rod 2 and coil 3; column 2, lines 13-15 teaches “the intrauterine device (FIG. 1) comprises a strip 1, a rod 2 interconnected with the strip 1 to form a T-shaped element therewith;” also shown in Figure 1 to be structured in a T-shape; the abstract teaches the coil 3 being made of “an elastic polymer material,” which is a plastic material), characterized in that the IUS (“intrauterine device” taught in the abstract) comprises at least one image enhancing structure (coil 3) for improving the ultrasound imaging of the IUS, wherein the at least one image enhancing structure (coil 3) is at least one silver ring (encircling portions of coil 3; column 2, lines 21-33 teaches the coli 3 being made of silver) fixedly positioned (the abstract teaches “a coil mounted on the rod”).
Gainutdinova et al. does not teach a hormone capsule placed in the vertical arm of the T-shaped plastic body, the vertical arm comprising at its lower end a loop wherein removal threads are tied; and the at least one image enhancing structure being at least partly embedded in the body of the IUS.
However, Hallinen et al. teaches in the abstract and Figure 2 an analogous device with a pharmaceutical capsule (capsule 8; the abstract teaches “at least one capsule (8) containing a pharmaceutical composition”) placed in (shown in Figure 2 to be positioned within the bounds of) the vertical arm (rod 11 and locking parts 9, 10) of the T-shaped body (body 7; shown in Figure 2 to have a T-shape).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the vertical arm of the T-shaped plastic body taught by Gainutdinova et al. to include a pharmaceutical capsule placed in the vertical arm of the T-shaped body as taught by Hallinen et al. because this element is known to enable release of a pharmaceutical composition when the device is in use, broadening the type(s) of therapeutic advantages that the device may provide.
Gainutdinova et al. and Hallinen et al. do not teach that the pharmaceutical is a hormone; the vertical arm comprising at its lower end a loop wherein removal threads are tied; and the at least one image enhancing structure being at least partly embedded in the body of the IUS.
However, Wildemeersch teaches in column 1, lines 14-20 and column 2, lines 16-20 an analogous device that the pharmaceutical is a hormone (column 2, lines 16-20 teaches the use of “natural progesterone and progestins,” which are hormones).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the pharmaceutical of Gainutdinova et al. as modified by Hallinen et al. to be a hormone as taught by Wildemeersch because this element is known to be an active contraceptive ingredient, which will provide additional contraceptive benefits, as Wildemeersch teaches in column 2, lines 16-20.
Gainutdinova et al., Hallinen et al. and Wildemeersch do not teach the vertical arm comprising at its lower end a loop wherein removal threads are tied; and the at least one image enhancing structure being at least partly embedded in the body of the IUS.
However, Emmett teaches in Figures 3, 4, 7 and 9B, column 3, lines 24-37 and column 3, lines 43-46 an analogous device with the vertical arm (body 33; shown in Figure 9B to be an elongated arm that can be positioned vertically) comprising at its lower end (head 32) a loop (bore 36) wherein removal threads (threads 37) are tied (column 3, lines 43-46 teaches “two nylon threads 37 are secured by knotting one end and pulling the knot into its associated bore 36”); the at least one image enhancing structure (copper wire 35) being at least partly embedded in (within surface serrations 34, as shown in Figure 7) the body (body 33) of the IUS (intrauterine contraceptive device 20).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the at least one image enhancing structure of Gainutdinova et al. as modified by Hallinen et al. and Wildemeersch to be at least partly embedded in the body of the IUS as taught by Emmett because this element is known to keep the at least one image enhancing structure in proper position, as Emmett teaches in column 3, lines 24-37.
Further, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the vertical arm of Gainutdinova et al. as modified by Hallinen et al., Wildemeersch and Emmett to comprise at its lower end a loop wherein removal threads are tied as taught by Emmett because this element is known to provide a structure that can be pulled to facilitate withdrawal of the device from the uterus, as Emmett teaches in column 5, lines 3-4.
In regards to claim 11, Gainutdinova et al., Hallinen et al., Wildemeersch and Emmett teach the apparatus of claim 10. Gainutdinova et al. does not teach that the hormone capsule regulates a release of levonorgestrel.
However, Hallinen et al. teaches in Figure 2, the abstract and [0032] an analogous device wherein the capsule (capsule 8; the abstract teaches “at least one capsule (8) containing a pharmaceutical composition”) regulates a release of (by controlling the delivery rate of, as taught in [0032]) a pharmaceutical composition.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the capsule of Gainutdinova et al. as modified by Hallinen et al., Wildemeersch and Emmett to regulate a release of a pharmaceutical composition as taught by Hallinen et al. because this element is known to enable release of a pharmaceutical composition when the device is in use, broadening the type(s) of therapeutic advantages that the device may provide.
Gainutdinova et al. and Hallinen et al. do not teach that the pharmaceutical composition is the hormone levonorgestrel.
However, Wildemeersch teaches in column 1, lines 14-20 and column 2, lines 16-20 an analogous device wherein the pharmaceutical composition is the hormone levonorgestrel.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the pharmaceutical composition of Gainutdinova et al. as modified by Hallinen et al., Wildemeersch and Emmett to be the hormone levonorgestrel as taught by Wildemeersch because this element is an active contraceptive ingredient, which will provide additional contraceptive benefits, as Wildemeersch teaches in column 2, lines 16-20.
Such a modification would result in a hormone capsule that regulates a release of levonorgestrel.
In regards to claim 12, Gainutdinova et al., Hallinen et al., Wildemeersch and Emmett teach the apparatus of claim 10. Gainutdinova et al. teaches in column 2, lines 21-33 that the at least one silver ring (encircling portions of coil 3; column 2, lines 21-33 teaches the coli 3 being made of silver) does not comprise an active ingredient (column 2, lines 21-33 teaches the coil 3 being made of one layer “of an elastic polymer material” and layer(s) made of silver; the elastic polymer material is not taught to be active; silver is an inert, chemically inactive metal).
In regards to claim 13, Gainutdinova et al., Hallinen et al., Wildemeersch and Emmett teach the apparatus of claim 10. Gainutdinova et al. as modified by Hallinen et al., Wildemeersch and Emmett the hormone capsule comprises the only active hormonal ingredient (inasmuch as no other hormonal ingredient is taught by the combination of references).

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gainutdinova et al. (US 4,807,610), in view of Hallinen et al. (US 2006/0016451) and further in view of Bauer (US 4,658,810).
In regards to claim 14, Gainutdinova et al. in view of Hallinen et al. teaches providing the IUS according to claim 1 (see rejection of claim 1 above). Gainutdinova et al. teaches in the abstract and column 2, lines 40-41 inserting the IUS (“intrauterine device” taught in the abstract) into the uterine cavity (column 2, lines 40-41 teaches “the IUD is inserted, with the aid of the syringe, directly into the uterine cavity”) and examining the IUS within the uterine cavity (the abstract teaches “dynamic monitoring of the IUD while in the uterine cavity”).
Gainutdinova et al. and Hallinen et al. do not teach examining the position of the IUS within the uterine cavity in the ultrasound examination.
However, Bauer teaches in column 3, lines 7-9 an analogous method that includes examining (by monitoring) the position of the IUS (IUD) within the uterine cavity in an ultrasound examination (“positioning of the IUD can be monitored by means of ultrasound”).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the method of Gainutdinova et al. as modified by Hallinen et al. to include examining the position of the IUS within the uterine cavity in an ultrasound examination as taught by Bauer because this element is known to enable a physician to confirm proper placement of the IUS in the uterus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        12/14/2022